Case 4:20-cv-00896-ALM-KPJ Document 3 Filed 11/19/20 Page 1 of 6 PageID #: 14




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                                                            FILED
                                                                                NOV 1 9 2020
                                                                            Clerk, U.S. District Court
(YV Ch < 1 (YAo e                                                           Eastern District of Texas

                (Plaintiff)

                        vs        Case                   No.


  mcel &                       | no
                (Defendant)

                            MOTION TO PROCEED IN FORMA PAUPERIS

I, plaintiff, (Y > e                                              ( oq-                     ; ,
respectfiilly moves this Honorable Court for leave to proceed in this matter without payment of

fees, costs, or security.


Attached hereto is an affidavit in support of my motion to proceed in forma pauperis.



                                             Respectfully submitted,

                                             Plaintiff

                                             Address     SHOO olo r o $ ts/d
                                                         & 15
                                                                   o        t ~7 ?

                                             Phone
Case 4:20-cv-00896-ALM-KPJ Document 3 Filed 11/19/20 Page 2 of 6 PageID #: 15




Date n                  0
AFFIDAVIT IN SUPPORT OF MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS


INSTRUCTIONS: Complete all questions in this affidavit and then sign it. Do not leave any
blanks. If the answer to a question is 0", none , or “not applicable (NA) , write in that
response. If you need more space to answer a question or to explain your answer, attach a
separate sheet of paper identified with your name, your case s docket number, and the question
number.


1. Are you presently employed? YES_ NO

       (a) If the answer is “YES , state the amount of your gross salary or wages per month and
       give the name and address of your employer.

       $ per month

       Employer




       (b) If the answer is “NO”, state the date of last employment and the amount of the gross
       salary and wages per month which you received.

       $ > 'l         per month

       Employer                           \ - c!


       Is your spouse presently employed? YES               NO

       If the answer is “YES”, state the gross amount of his/her salary or wages i
       give the name and address of his/her employer.

                              per month

       Employer




                                                2
Case 4:20-cv-00896-ALM-KPJ Document 3 Filed 11/19/20 Page 3 of 6 PageID #: 16




3. Have you or your spouse received within the past twelve (12) months any money from
      any of the following sources:

       (a)    Business, profession, or form of self-employment? YES              NO

       (b)    Rent payment, interest or dividends? YES            NO   <
       (c)    Pensions, annuities, or life insurance payment? YES          NO

       (d)    Gifts or inheritances? YES NO 3

       (e)    Any other sources? YES NO

       If the answer to any of the above questions is YES , describe each source of money and
       state the amount received from each during the last twelve (12) months and by whom.

                                          A \I\C            C\eg >C l



4.     How much cash do you and your spouse have? $ O O

5.     List any money you or your spouse have in bank accounts or in any other financial
       institution and the name of the financial institution.




6. List the assets and the values which you or your spouse own. Do not list clothing and
         ordinary household furnishings.

       Home Address

      Value of Home

      Motor Vehicle #1 Make, Year, Model aon •- \

      Value of Motor Vehicle #1


                                              3
Case 4:20-cv-00896-ALM-KPJ Document 3 Filed 11/19/20 Page 4 of 6 PageID #: 17




       Motor Vehicle #2 Make, Year, Model

       Value of Motor Vehicle #2

7. Do you or your spouse own any other real estate, stocks, bonds, notes, automobiles, or
       other valuable property not listed above (excluding ordinary household furnishings and
       clothing)? .
       YES          NO

       If the answer is YES , describe the property and state its approximate value.




8. List the persons who are dependent upon you or your spouse for support, state your
         relationship to those persons, and indicate how much you contribute toward their support.




9.     Do you expect any major changes to your spouse s monthly income or expe
       your or your spouse s assets or liabilities during the next 12 months?,
       YES N0                      (0        p
       If yes, describe below or on an attach




10.    Estimate the average monthly expenses of you and your family. If different, list
       separately the amounts paid by your spouse.

       Rent or home-mortgage payment        Yoe.
       Utilities (electricity, heating fuel, water, sewer, and phone)   hs
       Home maintenance (repairs and upkeep) _o

       Food



                                                 4
Case 4:20-cv-00896-ALM-KPJ Document 3 Filed 11/19/20 Page 5 of 6 PageID #: 18




      Clothing    [ -5
      Laundry and dry-cleaning    d3
      Medical and dental expenses 0

      Transportation (not including motor vehicle payments)    o
      Recreation, entertainment, newspapers, magazines, etc. 5a

      Insurance (not deducted from wages or include in mortgage payments)

             Homeowner s or renter’s insurance


             Life insurance

             Health insurance

             Motor vehicle insurance                                      12-$
             Other insurance

      Taxes (not deducted from wages or included in mortgage payments)

      Installment payments

             Motor vehicle gt-3 1

             Credit card 3> C )

             Department store credit card    D
             Other installment payments

      Alimony, maintenance and support paid to others C )

      Regular expenses for operation of business, profession, or farm (attach a detailed

             statement)                                               \

      Other                          expenses




                                               5
Case 4:20-cv-00896-ALM-KPJ Document 3 Filed 11/19/20 Page 6 of 6 PageID #: 19




11.    Provide any other i formation that will help ex lain why you cannot pay the filing fees
       for your case.


                                        i n..CQ-/n,e




I swear or affirm under penalty of perjury that, because of my poverty, I cannot prepay the filing
fees of my case. I believe that I am entitled to redress. I swear or affirm under penalty of per ury
under United States laws that my answers on this form are true and correct.
(28 U.S.C. 1746, 18 U.S.C. 1621)




                                                 6
